The letter from the attorney for appellant, dated February 7, 1967, is treated by this court as a motion for reargument of appellant’s motion for leave to appeal to the Court of Appeals; and the letter from respondent’s counsel, dated February 15, 1967, in response has been considered as a paper in opposition to the motion. The motion for reargument is granted and, on reargument, the court adheres to its original decision on the ground that in this ease this court has no power to grant leave to appeal to the Court of Appeals because, in accordance with appellant’s stipulation upon its appeal to this court from the Appellate Term, judgment absolute Was directed to be entered against appellant upon this court’s affirmance on that appeal. The court takes this occasion to again call attention that it disapproves of the all too frequent practice of attorneys seeking reconsideration by means of letters addressed to the court or any of its Justices. Letter-writing should not be used as a substitute for the making of a formal motion upon appropriate papers, properly served and filed. Beldock, P. J., Christ, Rabin and Benjamin, JJ., concur.